DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 14 October 2022, with respect to the rejections of all the claims, except for claim 24 and its dependents, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112, see rejection below.
With respect to claim 24, the additionally recited claim limitations are still disclosed by Wampler (US 8,409,276 B2), see rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hemispherical thrust bearing which provides a pressure differential as a pumping mechanism” (claim 7, claim 14, claim 28) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 24 and its dependent claims 25-30, in view of the preamble of claim 24 and within the context of the claims as read in light of the specification, the recitation of “with the axial inlet in fluid communication with a first location in the circulatory system” is understood to describe the intended relationship of the pump with the patient circulatory system and not claiming the pump in combination with circulatory system.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pumping mechanism in claim 7, claim 14 and claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claims are objected to because of the following informalities.

In claim 1 line 38, “between first and second ends” should recite “between the first and second ends” since first and second ends have already been introduced in line 9.

In claim 3 line 2, “said rotor comprises one or more rotor magnets” should recite “said rotor magnet comprises one or more rotor magnets” since said rotor being configured with a rotor magnet has already been introduced in claim 1 line 42.
Furthermore, in claim 3 line 4, “a motor stator” should recite “said motor stator” since a motor stator has already been introduced in claim 1 line 43.

In claim 14 line 45-46, “the motor stator” should recite “a motor stator” to avoid a potential indefinite issue.
Furthermore, in claim 14 line 48, “a motor stator” should recite “the motor stator” to avoid a potential indefinite issue.

In claim 16 line 2, “a middle region” should recite “said middle region” since a middle region has already been introduced in claim 14 line 43-44.

In claim 24 line 18, “to rotor bearing surface” should recite “to said rotor bearing surface” to avoid a potential indefinite issue.
Furthermore, in claim 24 line 26, “said annular outlet” should recite “an annular outlet” to avoid a potential indefinite issue.

In claim 29 line 2, “the spherical leakage path” should recite “a spherical leakage path” to avoid a potential indefinite issue.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said leakage outlet" in line 33. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 further recites “a leakage outlet” in line 39 and it is not clear if a leakage outlet in line 39 refers to an additional and different leakage outlet from the leakage outlet recited in line 33 or to the same leakage outlet of line 33.
Claims 2-7 depend from claim 1 and fail to remedy its deficiencies.

Claim 14 recites the limitation "said leakage outlet" in line 34. There is insufficient antecedent basis for this limitation in the claim. 
Claims 15-16 and 18 depend from claim 14 and fail to remedy its deficiencies.

Claim 15 recites “a leakage outlet” in line 5 and depends from claim 14 which recites "said leakage outlet" in line 34. It is not clear if a leakage outlet in claim 15 refers to an additional and different leakage outlet from the leakage outlet recited in claim 14 or to the same leakage outlet of claim 14.

Claim 28 recites the limitation "said hemispherical bearing" in line 4 and “said leakage path” in line 6. There is insufficient antecedent basis for these limitations in the claim.

Claim 29 recites the limitation "a hemispherical bearing interface" in line 4-5 and also recites “a spherical bearing interface” in line 3. It is not clear if a hemispherical bearing interface in line 4-5 refers to an additional and different hemispherical bearing interface from the spherical bearing interface recited in line 3 or to the same spherical bearing interface of line 3.
Furthermore, claim 29 recites the limitation "a hemispherical leakage path" in line 6-7 and also recites “the spherical leakage path” in line 2. It is not clear if a hemispherical leakage path in line 6-7 refers to an additional and different hemispherical leakage path from the spherical leakage path recited in line 2 or to the same spherical leakage path of line 2.

Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,409,276 to Wampler.

Regarding independent claim 24, Wampler teaches a heart assist device (290, Fig. 18-19), comprising: 
a rotor (330) comprising a shaft (332) and an impeller (340) extending from the shaft at a first location on the shaft;
said rotor comprising a rotor bearing surface at a second location on the shaft (333, col. 21, ll. 51-55);
wherein said rotor is configured with a rotor magnet (334) for being magnetically driven by a motor stator (col. 21, ll. 32-34);
wherein said first location and said second location on said rotor are toward opposite ends of the said rotor (Fig. 18-19);
 a pump housing (300) comprising a first end and a second end (Fig. Fig. 18-19); 
 the pump housing comprising one or more cylindrical bores (through inlet 299 and housing shaft 332, Fig. 18-19) configured to define a pumping chamber and an inner bearing surface (at 334) within the pump housing (Fig. 19); 
wherein, in an operating configuration, the rotor is positioned within the one or more cylindrical bores such that the impeller rotates within the pumping chamber upon actuation of the rotor (Fig. 18-19); 
wherein said pumping chamber does not extend into the region of the motor stator (Fig. 18-19);
wherein said inner bearing surface of the pump housing is closely fitted to rotor bearing surface to form a hydrodynamic bearing clearance (333) there between such that during actuation of the rotor the inner bearing surface of the second cylindrical bore and outer bearing surface of the shaft form a hydrodynamic journal bearing (333);
wherein said hydrodynamic bearing clearance comprises an annular gap formed between the inner bearing surface of the pump and said outer bearing surface of said shaft (Fig. 19);
the pump housing comprising an axial inlet (299) at the first end of the pumping chamber of the pump housing (Fig. 19), with the axial inlet in fluid communication with the pumping chamber (Fig. 19), with said annular outlet (324) being located circumferentially in a middle region of the pump housing between the first and second ends of the pump housing (Fig. 19); 
wherein actuation of the rotor causes blood to enter into the axial inlet (shown at 292 in Fig. 19), through the pumping chamber, and out the annular outlet on the circumference of the apparatus in a substantially axial outlet flow (shown at 294 in Fig. 19).

Regarding dependent claims 25-27, and 30, Wampler teaches the device of claim 24 (see above), and further teaches:

wherein said pump housing comprises a first housing section which contains the pumping chamber toward said first end of said pump housing (to the left of Fig. 19), and which overlaps a second housing section (towards the right of Fig. 19) which has a smaller diameter than said first housing section (at outlet 324) and which is toward said second end of said pump housing (Fig. 19), and wherein an annular outlet (324) is disposed circumferentially between an overlap of an interior of said first housing section over an exterior of said second housing section (Fig. 19) (claim 25);

wherein the motor stator one and one or more rotor magnets are axially disposed with respect to each other to form an axial motor (Fig. 19, col. 25, ll. 38-54) (claim 26);
during actuation of the rotor, the hydrodynamic bearing clearance operates as a leakage path  (col. 21, ll. 51-56) to allow the flow of blood into a leakage inlet, and along the length of the hydrodynamic bearing clearance (Fig. 19; col. 21, ll. 51 - col. 22, ll. 5) (claim 27); and,

wherein the inner bearing surface and rotor bearing surface comprise planar surface (forming thrust bearing 348, Fig. 19) forming a planar hydrodynamic bearing and planar leakage path in fluid communication with the pumping chamber (claim 30).

Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-7, 15-16, 18 and 28-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
wherein said hydrodynamic bearing clearance encompasses a hemispherical bearing interface between a hemispherical bearing at the end of said rotor which is opposite from said impeller, and the pump housing forming a hemispherical leakage path in fluid communication with the annular gap, and in which said leakage outlet connects to the hemispherical leakage path at the base of the hemispherical bearing (claim 1, claim 14, claim 29, as in context to the respective claim limitations in said claims);
as pointed by applicant, Wampler discloses a different type of axial bearing;
furthermore, previously cited Moise discloses a spherical/hemispherical bearing, however, does not disclose the connection between the spherical/hemispherical leakage path to a leakage outlet at the base of the spherical/hemispherical bearing;
furthermore, Smith et al (US 8,177,703 B2) disclose a spherical/hemispherical bearing (Fig.2A, 144) configured within a heart assist device (Fig.1/2A), however, does not disclose the connection between the spherical/hemispherical leakage path to a leakage outlet at the base of the spherical/hemispherical bearing;
furthermore, Isaacson et al (US 5,211,546) disclose a spherical/hemispherical bearing (Fig.14, at 110b) configured within a heart assist device (Title), however, does not disclose a hemispherical leakage path in fluid communication with an annular gap;
the examiner could not establish a prima facie case of obviousness in view of the cited prior art references above or other less relevant prior art references;
said hemispherical bearing comprises a hemispherical thrust bearing which provides a pressure differential as a pumping mechanism (this limitation is interpreted under 35 USC 112f as a cupped inner bore surface on the thrust bearing interface rotor end) to promote flow through said leakage path (claim 14, claim 28, as in context to the respective claim limitations in said claims);
none of Wampler, Moise, or Smith et al disclose said limitations;
Isaacson et al discloses a hemispherical bearing (Fig.15/16, 110a) comprising a hemispherical thrust bearing which provides a pressure differential as a pumping mechanism (123a/123b) to promote flow, however, said hemispherical bearing is disclosed at the inlet of a heart assist device instead of the outlet and the examiner could not establish a prima facie case of obviousness in view of any of the other cited prior art references to arrive at the claimed invention without recurring to impermissible hindsight or potentially destroying the operation of Wampler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745